Case 1:20-cv-00241-CG-N Document 23 Filed 08/19/20 Page 1 of 1           PageID #: 123




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 AMANDA JOHNSON,                             )
                                             )
         Plaintiff,                          )
                                             )
 vs.                                         )   CIVIL ACTION 20-0241-CG-N
                                             )
 ALABAMA U.S.,                               )
                                             )
         Defendant.                          )

                                        ORDER

         After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendation of the Magistrate Judge (Doc. 21) made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala.

GenLR 72(a)(2)(S), and dated July 24, 2020, is ADOPTED as the opinion of the

Court.

         Accordingly, it is ORDERED that this action is DISMISSED without

prejudice sua sponte under Federal Rule of Civil Procedure 12(h)(3) for lack of

subject-matter jurisdiction, under the Rooker-Feldman doctrine. Accordingly, all

pending motions are MOOT.

         Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

         DONE and ORDERED this the 19th day of August, 2020.

                                   /s/ Callie V. S. Granade
                                   SENIOR UNITED STATES DISTRICT JUDGE
